 



Exhibit 10.2

 

EXECUTION VERSION

 

THIRD AMENDMENT

TO SENIOR SECURED REVOLVING CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO SENIOR SECURED REVOLVING CREDIT AGREEMENT, dated as of
July 29, 2016 (this “Amendment”), to the Existing Credit Agreement (capitalized
terms used herein and not otherwise defined shall have the meanings given to
such terms in Article I) is among STELLUS CAPITAL INVESTMENT CORPORATION, a
Maryland corporation (the “Borrower”), the LENDERS party hereto and SUNTRUST
BANK, as Administrative Agent.

 

WITNESSETH:

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Senior Secured Revolving Credit Agreement, dated as of November 13, 2012 (as
amended by that certain First Amendment to Senior Secured Revolving Credit
Agreement dated as of November 21, 2014 and that certain Second Amendment to
Senior Secured Revolving Credit Agreement dated as of May 31, 2016 and as
otherwise amended, supplemented, amended and restated or otherwise modified from
time to time through the date hereof, the “Existing Credit Agreement”); and

 

WHEREAS, the Borrower has requested that the Lenders agree to amend the Existing
Credit Agreement, and the Lenders are willing, on the terms and subject to the
conditions hereinafter set forth, to agree to the amendment set forth below and
the other terms hereof;

 

NOW, THEREFORE, the parties hereto hereby covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1. Certain Definitions. The following terms when used in this
Amendment shall have the following meanings (such meanings to be equally
applicable to the singular and plural forms thereof):

 

“Amendment” is defined in the preamble.

 

“Borrower” is defined in the preamble.

 

“Existing Credit Agreement” is defined in the first recital.

 

“Third Amendment Effective Date” is defined in Article III.

 

SECTION 1.2. Other Definitions. Capitalized terms for which meanings are
provided in the Existing Credit Agreement are, unless otherwise defined herein
or the context otherwise requires, used in this Amendment with such meanings.

 

 

 

  

ARTICLE II

 

AMENDMENT TO EXISTING CREDIT AGREEMENT

 

Subject to the occurrence of the Third Amendment Effective Date (as hereinafter
defined), the Existing Credit Agreement is amended in accordance with this
Article II.

 

Clause (d) of Section 4.02 of the Existing Credit Agreement is hereby amended
and restated to read as follows:

 

“(d) until the borrower shall have cumulatively raised at least $250,000,000 in
gross proceeds from the sale of equity securities in one or more offerings
(including rollover equity, preferred stock or convertible notes), the borrower
shall not be permitted to increase the Revolving Credit Exposure unless, after
giving effect to such increase, the Asset Coverage Ratio would equal or exceed
(x) for the period commencing on May 31, 2016 and ending on August 31, 2016,
2.20 to 1 and (y) on and after September 1, 2016, 2.25 to 1.”.

 

ARTICLE III

 

CONDITIONS TO EFFECTIVENESS

 

SECTION 3.1. Effective Date. This Amendment shall become effective on the date
(the “Third Amendment Effective Date”) when the Administrative Agent shall have
received counterparts of this Amendment duly executed and delivered on behalf of
the Borrower and each of the Lenders party hereto.

 

ARTICLE IV

 

MISCELLANEOUS

 

SECTION 4.1. Representations. The Borrower hereby represents and warrants that
(i) this Amendment constitutes a legal, valid and binding obligation of it,
enforceable against it in accordance with its terms, (ii) upon the effectiveness
of this Amendment, no Event of Default shall exist and (iii) its representations
and warranties as set forth in the Loan Documents, as applicable, are true and
correct in all material respects (except those representations and warranties
qualified by materiality or by reference to a material adverse effect, which are
true and correct in all respects) on and as of the date hereof as though made on
and as of the date hereof (unless such representations and warranties
specifically refer to a previous day, in which case, they shall be complete and
correct in all material respects (or, with respect to such representations or
warranties qualified by materiality or by reference to a material adverse
effect, complete and correct in all respects) on and as of such previous day).

 

SECTION 4.2. Cross-References. References in this Amendment to any Article or
Section are, unless otherwise specified, to such Article or Section of this
Amendment.

 

SECTION 4.3. Loan Document Pursuant to Existing Credit Agreement. This Amendment
is a Loan Document executed pursuant to the Existing Credit Agreement and shall
(unless otherwise expressly indicated therein) be construed, administered and
applied in accordance with all of the terms and provisions of the Existing
Credit Agreement, as amended hereby, including Article IX thereof.

 

 

 

  

SECTION 4.4. Successors and Assigns. The provisions of this Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

SECTION 4.5. Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy electronically (e.g. pdf) shall be effective as delivery
of a manually executed counterpart of this Amendment.

 

SECTION 4.6. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

 

SECTION 4.7. Full Force and Effect; Limited Amendment. Except as expressly
amended hereby, all of the representations, warranties, terms, covenants,
conditions and other provisions of the Existing Credit Agreement and the other
Loan Documents shall remain unchanged and shall continue to be, and shall
remain, in full force and effect in accordance with their respective terms. The
amendment set forth herein shall be limited precisely as provided for herein to
the provisions expressly amended and shall not be deemed to be an amendment to,
consent to or modification of any other terms or provisions of the Existing
Credit Agreement or any other Loan Document or of any transaction or further or
future action on the part of the Borrower which would require the consent of the
Lenders under the Existing Credit Agreement or any of the Loan Documents. Upon
and after the execution of this Amendment by each of the parties hereto, each
reference in the Existing Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Existing Credit Agreement, and
each reference in the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Existing Credit
Agreement, shall mean and be a reference to the Existing Credit Agreement as
modified hereby.

  

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.

 

BORROWER: STELLUS CAPITAL INVESTMENT CORPORATION       By: /s/ W. Todd Huskinson
  Name: W. Todd Huskinson   Title: Chief Financial Officer

 

SIGNATURE PAGE TO THIRD AMENDMENT – STELLUS

 

 

 

 

LENDERS: SUNTRUST BANK   as Administrative Agent, Swingline Lender, Issuing Bank
and as a Lender         By: /s/ Doug Kennedy   Name: Doug Kennedy   Title:
Director

 

SIGNATURE PAGE TO THIRD AMENDMENT – STELLUS

  

 

 

  

  ZB, N.A. DBA AMEGY BANK, N.A., as a Lender         By: /s/ Jeremy A. Newsom  
Name: Jeremy A. Newsom   Title: Executive Vice President

 

SIGNATURE PAGE TO THIRD AMENDMENT – STELLUS

 

 

 

 

  CADENCE BANK, N.A., as a Lender         By: /s/ Phillip Bannon   Name: Phillip
Bannon   Title: Vice President

 

SIGNATURE PAGE TO THIRD AMENDMENT – STELLUS

 

 

 

 

  FROST BANK, as a Lender         By: /s/ Jake Fitzpatrick   Name: Jake
Fitzpatrick   Title: Assistant Vice President

 

SIGNATURE PAGE TO THIRD AMENDMENT – STELLUS

 

 

 

 

  STIFEL BANK AND TRUST, as a Lender         By: /s/ Joseph L. Sooter Jr.  
Name: Joseph L. Sooter, Jr.   Title: Senior Vice President

 

SIGNATURE PAGE TO THIRD AMENDMENT – STELLUS

 

 

 

 

